Citation Nr: 0125325	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-07 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to February 28, 1995, 
for an award of service connection for the cause of the 
veteran's death.


REPRESENTATION               

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



REMAND

The veteran served on active duty from January 1942 to July 
1944.  He died on February [redacted], 1977.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2000, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, assigning an effective date of February 28, 
1995, for the commencement of benefits.  The appellant 
subsequently perfected an appeal of that decision objecting 
to the assigned effective date.  The appellant contends that 
the appropriate effective date should go back to 1977 when 
she initially filed her claim for benefits.  

Historically, the appellant originally submitted a claim for 
service connection for the cause of the veteran's death in 
June 1977.  This claim was denied in June 1977 in an RO 
rating action.  Notice of the denial along with her appellate 
rights was sent to the appellant's address of record in 
December 1977.  No appeal was perfected from this claim.  
Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination.  Absent 
such action, a rating determination is considered to be final 
and is not subject to review except upon a finding of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2001).

In her April 2000 Substantive Appeal, the appellant asserts 
that there was clear and unmistakable error (CUE) in the RO's 
1977 decision because the RO should have requested a medical 
opinion regarding the relationship between the veteran's 
service-connected anxiety and his death from an acute 
myocardial infarction.  Her claim of CUE in the 1977 decision 
has not been adjudicated by the RO.  If the appellant's 
challenge to the 1977 RO decision is upheld, the assignment 
of an effective date for her award of service connection for 
the cause of the veteran's death would be impacted.  
Accordingly, because the outcome of the RO's adjudication of 
the appellant's CUE claim could impact on the earlier 
effective date claim currently before the Board, the Board 
finds that the two issues are inextricably intertwined.  See 
generally Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Consequently, action on the earlier effective date claim must 
be held in abeyance until adjudication of the CUE claim is 
completed.

With regard to the CUE claim, the Board notes that new 
legislation has been passed that enhances VA's duty to assist 
a claimant in the development of a claim as well as providing 
for specific notification requirements.  Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001).  However, the United States Court of Appeals for 
Veterans Claims (Court) has recently held that while the VCAA 
is potentially applicable to all pending claims, as CUE 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions, CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant," as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc).  
In keeping with the Court's finding in Livesay, the Board 
concludes that the newly promulgated regulations implementing 
the duties laid out in the VCAA are also inapplicable to CUE 
claims.  See generally, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take all appropriate 
steps to adjudicate the appellant's claim 
of CUE in the June 1977 RO decision 
denying entitlement to service connection 
for the cause of the veteran's death.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




